Name: 2011/873/EU: Commission Implementing Decision of 14Ã December 2011 on the determination of quantities and the allocation of quotas for substances controlled under Regulation (EC) NoÃ 1005/2009 of the European Parliament and of the Council on substances that deplete the ozone layer, for the period 1Ã January to 31Ã December 2012 (notified under document C(2011) 9196)
 Type: Decision_IMPL
 Subject Matter: business classification;  environmental policy;  deterioration of the environment;  chemistry
 Date Published: 2011-12-23

 23.12.2011 EN Official Journal of the European Union L 343/57 COMMISSION IMPLEMENTING DECISION of 14 December 2011 on the determination of quantities and the allocation of quotas for substances controlled under Regulation (EC) No 1005/2009 of the European Parliament and of the Council on substances that deplete the ozone layer, for the period 1 January to 31 December 2012 (notified under document C(2011) 9196) (Only the Dutch, English, French, German, Greek, Italian, Polish, Portuguese and Spanish texts are authentic) (2011/873/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1005/2009 of the European Parliament and of the Council of 16 September 2009 on substances that deplete the ozone layer (1), and in particular to Articles 10(2) and 16 thereof, Whereas: (1) The release for free circulation in the Union of imported controlled substances is subject to quantitative limits as set out in Article 16 of Regulation (EC) No 1005/2009. (2) Furthermore, the Commission is required to determine the quantities of controlled substances other than hydrochlorofluorocarbons that may be used for essential laboratory and analytical uses, and the companies that may use them. (3) The determination of the allocated quotas for essential laboratory and analytical uses has to ensure that the quantitative limits set out in Article 10(6) are respected, applying Commission Regulation (EU) No 537/2011 of 1 June 2011 on the mechanism for the allocation of quantities of controlled substances allowed for laboratory and analytical uses in the Union under Regulation (EC) No 1005/2009 of the European Parliament and of the Council on substances that deplete the ozone layer (2). As those quantitative limits include quantities of hydrochlorofluorocarbons licensed for laboratory and analytical uses, the production and import of hydrochlorofluorocarbons for those uses should also be covered by that allocation. (4) The Commission has published a notice to undertakings intending to import or export controlled substances that deplete the ozone layer to or from the European Union in 2012 and undertakings intending to request for 2012 a quota for these substances intended for laboratory and analytical uses (2011/C 75/05) (3), and has thereby received declarations on intended imports in 2012. (5) The quantitative limits and quotas should be determined for the period 1 January to 31 December 2012, in line with the annual reporting cycle under the Montreal Protocol on Substances that Deplete the Ozone Layer. (6) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 25(1) of Regulation (EC) No 1005/2009, HAS ADOPTED THIS DECISION: Article 1 Quantities for release for free circulation 1. The quantity of controlled substances of group I (chlorofluorocarbons 11, 12, 113, 114 and 115) and group II (other fully halogenated chlorofluorocarbons) subject to Regulation (EC) No 1005/2009 which may be released for free circulation in the Union in 2012 from sources outside the Union shall be 11 185 000 ozone depleting potential (ODP) kilograms. 2. The quantity of controlled substances of group III (halons) subject to Regulation (EC) No 1005/2009 that may be released for free circulation in the Union in 2012 from sources outside the Union shall be 15 761 510 ODP kilograms. 3. The quantity of controlled substances of group IV (carbon tetrachloride) subject to Regulation (EC) No 1005/2009 that may be released for free circulation in the Union in 2012 from sources outside the Union shall be 8 800 220 ODP kilograms. 4. The quantity of controlled substances of group V (1,1,1-trichloroethane) subject to Regulation (EC) No 1005/2009 that may be released for free circulation in the Union in 2012 from sources outside the Union shall be 1 000 015 ODP kilograms. 5. The quantity of controlled substances of group VI (methyl bromide) subject to Regulation (EC) No 1005/2009 which may be released for free circulation in the Union in 2012 from sources outside the Union shall be 889 320 ODP kilograms. 6. The quantity of controlled substances of group VII (hydrobromofluorocarbons) subject to Regulation (EC) No 1005/2009 which may be released for free circulation in the Union in 2012 from sources outside the Union shall be 1 065,8 ODP kilograms. 7. The quantity of controlled substances of group VIII (hydrochlorofluorocarbons) subject to Regulation (EC) No 1005/2009 that may be released for free circulation in the Union in 2012 from sources outside the Union shall be 4 581 681,8 ODP kilograms. 8. The quantity of controlled substances of group IX (bromochloromethane) subject to Regulation (EC) No 1005/2009 that may be released for free circulation in the Union in 2012 from sources outside the Union shall be 294 012 ODP kilograms. Article 2 Allocation of quotas for release for free circulation 1. The allocation of quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons during the period 1 January to 31 December 2012 shall be for the purposes indicated and to the undertakings indicated in Annex I. 2. The allocation of quotas for halons during the period 1 January to 31 December 2012 shall be for the purposes indicated and to the undertakings indicated in Annex II. 3. The allocation of quotas for carbon tetrachloride during the period 1 January to 31 December 2012 shall be for the purposes indicated and to the undertakings indicated in Annex III. 4. The allocation of quotas for 1,1,1-trichloroethane during the period 1 January to 31 December 2012 shall be for the purposes indicated and to the undertakings indicated in Annex IV. 5. The allocation of quotas for methyl bromide during the period 1 January to 31 December 2012 shall be for the purposes indicated and to the undertakings indicated in Annex V. 6. The allocation of quotas for hydrobromofluorocarbons during the period 1 January to 31 December 2012 shall be for the purposes indicated and to the undertakings indicated in Annex VI. 7. The allocation of quotas for hydrochlorofluorocarbons during the period 1 January to 31 December 2012 shall be for the purposes indicated and to the undertakings indicated in Annex VII. 8. The allocation of quotas for bromochloromethane during the period 1 January to 31 December 2012 shall be for the purposes indicated and to the undertakings indicated in Annex VIII. 9. The individual quotas for undertakings shall be as set out in Annex IX. Article 3 Quotas for laboratory and analytical uses The quotas for importing and producing controlled substances for laboratory and analytical uses in the year 2012 shall be allocated to the undertakings listed in Annex X. The maximum quantities that may be produced or imported in 2012 for laboratory and analytical uses allocated to these undertakings are set out in Annex XI. Article 4 Period of validity This Decision shall apply from 1 January 2012 and shall expire on 31 December 2012. Article 5 Addressees This Decision is addressed to the following undertakings: ABCR Dr Braunagel GmbH & Co. (DE) Im Schlehert 10 76187 Karlsruhe Germany Aesica Queenborough Ltd North Street Queenborough Kent ME11 5EL United Kingdom Airbus Operations SAS Route de Bayonne 316 31300 Toulouse France Albany Molecular Research (UK) Ltd Mostyn Road Holywell Flintshire CH8 9DN United Kingdom Albemarle Europe SPRL Parc Scientifique Einstein Rue du Bosquet 9 1348 Louvain-la-Neuve Belgium ALFA Agricultural Supplies SA 73, Ethnikis Antistasseos Str, 152 31 Chalandri, Athens Greece Arkema France SA 420, rue dEstienne DOrves 92705 Colombes Cedex France Arkema Quimica SA Avenida de Burgos 12 28036 Madrid Spain Ateliers Bigata SAS 10, rue Jean Baptiste Perrin, 33320 Eysines Cedex France BASF Agri Production SAS 32 rue de Verdun 76410 Saint-Aubin lÃ ¨s Elbeuf France Bayer Crop Science AG GebÃ ¤ude A729 41538 Dormagen Germany Dow Deutschland Anlagengesellschaft mbH BÃ ¼tzflether Sand 21683 Stade Germany DuPont de Nemours (Nederland) BV Baanhoekweg 22 3313 LA Dordrecht Netherlands Dyneon GmbH Werk Gendorf Industrieperkstrasse 1 84508 Burgkirchen Germany Eras Labo 222 D1090 38330 Saint Nazaire les Eymes France Eusebi Impianti SRL Via Mario Natalucci 6 60131 Ancona Italy Eusebi Service SRL Via Vincenzo Pirani 4 60131 Ancona Italy Fire Fighting Enterprises Ltd 9 Hunting Gate, Hitchin SG4 0TJ United Kingdom Fujifilm Electronic Materials (Europe) NV Keetberglaan 1A Haven 1061 2070 Zwijndrecht Belgium Halon & Refrigerants Services Ltd J. Reid Trading Estate Factory Road, Sandycroft Deeside, Flintshire CH5 2QJ United Kingdom Harp International Ltd Gellihirion Industrial Estate Rhondda, Cynon Taff Pontypridd CF37 5SX United Kingdom Honeywell Fluorine Products Europe B.V. Laarderhoogtweg 18 1101 EA Amsterdam Netherlands Honeywell Specialty Chemicals GmbH Wunstorfer Strasse 40 Postfach 100262 30918 Seelze Germany Hovione Farmaciencia SA Sete Casas 2674-506 Loures Portugal ICL-IP Europe B.V. Fosfaatweeg 48 1013 BM Amsterdam Netherlands Laboratorios Miret SA Geminis 4, 08228 Terrassa, Barcelona Spain LGC Standards GmbH Mercatorstr. 51 46485 Wesel Germany LPG Tecnicas en ExtinciÃ ³n de Incendios SL C/Mestre Joan Corrales 107-109 08950 Esplugas de Llobregat, Barcelona Spain Mebrom NV Assenedestraat 4 9940 Rieme Ertvelde Belgium Merck KgaA Frankfurter Strasse 250 64271 Darmstadt Germany Mexichem UK Ltd PO Box 13 The Heath Runcorn Cheshire WA7 4QX United Kingdom Ministry of Defence Defence Fuel Lubricants and Chemicals PO Box 10.000 1780 CA Den Helder Netherlands Panreac Quimica S.L.U. Pol. Ind. Pla de la Bruguera, C/Garraf 2 08211 Castellar del VallÃ ¨s-Barcelona Spain PoÃ ¼-Pliszka Sp. z o.o. ul. SzczeciÃ ska 45 80-392 GdaÃ sk Poland R.P. Chem SRL Via San Michele 47 31062 Casale sul Sile (TV) Italy Safety Hi-Tech SRL Via Cavour 96 67051 Avezzano (AQ) Italy Savi Technologie Sp. z o.o. Ul. Wolnosci 20 Psary 51-180 Wroclaw Poland Sicor SRL Via Terazzano 77 20017 Rho Italy Sigma Aldrich Chemie GmbH Riedstrasse 2 89555 Steinheim Germany Sigma Aldrich Chimie SARL 80, rue de Luzais Lisle dabeau Chesnes 38297 St Quentin Fallavier France Sigma Aldrich Company Ltd The Old Brickyard, New Road Gillingham SP8 4XT United Kingdom Solvay Fluor GmbH Hans-BÃ ¶ckler-Allee 20 30173 Hannover Germany Solvay Fluores France 25 rue de Clichy 75442 Paris France Solvay Specialty Polymers France SAS Avenue de la Republique 39501 Tavaux Cedex France Solvay Solexis SpA Viale Lombardia 20 20021 Bollate (MI) Italy Sterling SRL Via della Carboneria 30 06073 Solomeo di Corciano (PG) Italy Syngenta Crop Protection Surrey Research Park 30 Priestly Road Guildford Surrey GU2 7YH United Kingdom Tazzetti SpA Corso Europa n. 600/a 10070 Volpiano (TO) Italy TEGA Technische Gase und Gastechnik GmbH Werner-von-Siemens-Strasse 18 97076 WÃ ¼rzburg Germany Thomas Swan & Co. Ltd Rotary Way Consett County Durham DH8 7ND United Kingdom Total Feuerschutz GmbH Industriestr 13 68526 Ladenburg Germany Done at Brussels, 14 December 2011. For the Commission Connie HEDEGAARD Member of the Commission (1) OJ L 286, 31.10.2009, p. 1. (2) OJ L 147, 2.6.2011, p. 4. (3) OJ C 75, 9.3.2011, p. 4. ANNEX I GROUPS I AND II Import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses and process agent uses during the period 1 January to 31 December 2012. Company Honeywell Fluorine Products Europe (NL) Mexichem UK (UK) Solvay Solexis (IT) Syngenta Crop Protection (UK) Tazzetti (IT) TEGA Technische Gase und Gastechnik (DE) ANNEX II GROUP III Import quotas for halons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses and critical uses during the period 1 January to 31 December 2012. Company Ateliers Bigata (FR) BASF Agri Product (FR) ERAS Labo (FR) Eusebi Impianti (IT) Eusebi Service (IT) Fire Fighting Enterprises Ltd (UK) Halon & Refrigerant Services (UK) LPG Tecnicas en ExtinciÃ ³n de Incendios (ES) Poz-Pliszka (PL) Safety Hi-Tech (IT) Savi Technologie (PL) Total Feuerschutz (DE) ANNEX III GROUP IV Import quotas for carbon tetrachloride allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2012. Company Dow Deutschland (DE) Mexichem UK (UK) Solvay Fluores France (FR) ANNEX IV GROUP V Import quotas for 1,1,1 trichloroethane allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2012. Company Arkema (FR) Fujifilm Electronic Materials Europe (BE) ANNEX V GROUP VI Import quotas for methyl bromide allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2012. Company Albemarle Europe (BE) ALFA Agricultural Supplies (EL) ICL-IP Europe (NL) Mebrom (BE) Sigma Aldrich Chemie (DE) ANNEX VI GROUP VII Import quotas for hydrobromofluorocarbons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2012. Company ABCR Dr Braunagel (DE) Albany Molecular Research (UK) Hovione Farmaciencia (PT) R.P. Chem (IT) Sicor SRL (IT) Sterling (IT) ANNEX VII GROUP VIII Import quotas for hydrochlorofluorocarbons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses and process agent uses for the period 1 January to 31 December 2012. Company Aesica Queenborough (UK) Arkema France (FR) Arkema Quimica (ES) Bayer CropScience (DE) DuPont de Nemours (NL) Dyneon (DE) Honeywell Fluorine Products Europe (NL) Mexichem UK (UK) Solvay Fluor (DE) Solvay Specialty Polymers France SAS (FR) Solvay Solexis (IT) Tazzetti (IT) ANNEX VIII GROUP IX Import quotas for bromochloromethane allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2012. Company Albemarle Europe (BE) ICL-IP Europe (NL) Laboratorios Miret (ES) Sigma Aldrich Chemie (DE) Thomas Swan & Co. (UK) ANNEX IX (Commercially sensitive  in confidence  not to be published) ANNEX X Undertakings entitled to produce or import for laboratory and analytical uses The quota of controlled substances which may be used for laboratory and analytical uses, are allocated to: Company Airbus Operations (FR) Arkema France SA (FR) Harp International Ltd (UK) Honeywell Fluorine Products Europe BV (NL) Honeywell Specialty Chemicals GmbH (DE) LGC Standards GmbH (DE) Mebrom NV (BE) Merck KGaA (DE) Mexichem UK Ltd (UK) Ministry of Defence (NL) Panreac Quimica SLU (ES) Sigma Aldrich Chemie (DE) Sigma Aldrich Chimie SARL (FR) Sigma Aldrich Company Ltd (UK) Tazzetti SpA (IT) ANNEX XI (Commercially sensitive  in confidence  not to be published)